Citation Nr: 1720857	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017 a video conference hearing was held before the undersigned; a transcript of the hearing is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and his current bilateral hearing loss is not shown to be related to his service.

2.  Tinnitus is not shown to have been manifested during service or within one year the Veteran's separation from service, and is not otherwise shown to be etiologically related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2017 hearing, the undersigned identified the issues on appeal, explained the evidence needed to establish service connection for bilateral hearing loss and tinnitus, and identified further evidence that could help substantiate the claims.  At the Veteran's request the case was held in abeyance 90 days for submission of additional evidence.  No additional evidence was received.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs) and postservice medical records have been secured.  He was afforded VA examinations in October 2010 and October 2014.  As will be discussed in greater detail below, the Board finds the reports of the examinations and the opinions offered to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service. 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL and tinnitus, both as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL and tinnitus).  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

For VA compensation purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required with any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service.  

The Veteran contends that his bilateral hearing loss and tinnitus resulted from exposure to hazardous levels of noise during service.  His DD 214s reflect that his MOS was artillery surveyor.  Given his occupational specialty and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to hazardous levels of noise in service.

The Veteran's STRs are silent for complaints, findings, or diagnosis of hearing loss and tinnitus.  He denied hearing loss in a July 1963 report of medical history. 

On the September 1961 service entrance examination audiometry showed that puretone thresholds in decibels were: 


500
1000
2000
3000
4000
R
-5(10)
-5 (5)
-5 (5)
0 (10)
-5 (0)
L
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)

[Numbers in parentheses represent conversions of findings reported in ASA values to the ISO values now in use.] 

On July 1963 service separation examination puretone thresholds were:


500
1000
2000
3000
4000
R
-10(5)
-10 (0)
-10 (0)
NA
-10 (-5)
L
-10 (5)
-10 (0)
-10 (0)
NA
-10 (-5)

On October 2010 VA audiological examination, the examiner noted that on September 1961 service entrance examination and on July 1963 service separation examination, audiometry showed normal hearing bilaterally.  On examination, the Veteran reported that he had hearing loss and ringing in both ears.  He reported working in a creamery for five years prior to service.  He reported serving with the artillery in service and being exposed to noise from fire arms and heavy artillery.  He reported working at a service station for one year and in the steel industry for nine years after service.  He reported that he became aware of his hearing loss about three to four years prior to the examination (approximately 2006).  He had not had any ear infections, ear surgery or severe head injury, and had no family history of hearing loss; he reported the onset of tinnitus in 1973, approximately ten years after service.  Audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
15
20
20
50
35
L
25
20
20
40
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left.  The diagnosis was mild SNHL in each ear.  The examiner opined that military noise exposure is not responsible for the Veteran's hearing loss.  The examiner noted the Veteran's report that he was first aware of his hearing loss in approximately 2006 and was separated from service in 1963.  The examiner opined that military noise exposure is not responsible for the Veteran's tinnitus, because the onset was in 1973 and he was separated from service in 1963. 

At the September 2014 Decision Review Officer hearing, no testimony was recorded.  The DRO noted that an examination and medical opinion would be requested for the Veteran's bilateral hearing loss and tinnitus. 

On October 2014 VA audiological examination, the examiner noted that the Veteran described an incident during service when a large artillery piece fired from about 100 yards away.  He reported that after service he worked in a dairy for seven years, a chain factory for six months, a service station (pumping gas and changing tires) for four to five years, and a steel mill (hooking bundles of large steel products to cranes) for nine years.  He reported that his hearing was not as good as it once was, but he did not report any specific instance when he had hearing difficulty.  It was noted that the Veteran became aware of his hearing loss in 2006.  He reported the onset of bilateral, constant tinnitus in 1962 after a 280 mm cannon fired from 100 yards away.  The examiner noted there were no audiology or ENT consults for the Veteran between 1998 and 2014 for complaints of hearing loss or tinnitus.  Audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
20
15
25
45
30
L
25
15
25
40
25

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnoses were mild SNHL in both ears.  The examiner opined that based on the normal hearing thresholds measured at enlistment and separation, the Veteran's initial report of the onset of hearing loss in about 2006, and moderate post-military noise exposure, he concluded that military noise exposure less likely as not caused hearing loss in either ear for the Veteran.  

The examiner also opined that military noise exposure less likely as not caused tinnitus for the Veteran.  The examiner explained that while the Veteran reported the onset of tinnitus from cannon fire from 100 yards away, the noise of the cannon would have significantly diminished while traveling 100 yards (inverse square law).  He noted that in 2010 the Veteran reported the onset of tinnitus in about 1973. Further, he noted that there were no audiology or ENT consults for complaints of tinnitus between 1998 and 2014, and that military records indicated the Veteran had normal hearing at enlistment and separation, suggesting no cochlear damage was incurred in service.

At the January 2017 Board hearing, the Veteran testified that on multiple occasions he was exposed to noise from a cannon being fired from approximately 300 yards away.  He reported that he did not wear hearing protection.  He reported firing weapons such as an M-14 and M-15.  He testified that the cannon fire must have caused his hearing loss because he wore earplugs while firing the M-14 and M-15. He reported working at a steel plant doing automobile body work after service.  He reported being exposed to hammer noise at the steel plant.  He reported that his tinnitus began in service.  The Veteran was allowed 90 days to attempt to obtain additional evidence and/or a positive nexus opinion.  

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss and tinnitus.

It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 3.385) and that he also has tinnitus.  Hearing loss disability was found on VA examination, and the diagnosis of tinnitus is established essentially by self-reports by the person experiencing it.  It is also not in dispute that he was exposed to hazardous levels of noise in service.  What remains necessary to substantiate his claims is competent evidence that the current bilateral hearing loss and tinnitus are etiologically related to his service.  Whether or not that is so is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's hearing loss and tinnitus and his service is in the reports of the VA examinations and opinions cited above.  The Board finds that the October 2010 and October 2014 VA examinations and opinions to (cumulatively) be entitled to substantial probative weight, as the examiners reviewed the Veteran's medical history and included adequate rationale for the conclusions reached, citing to accurate factual data and identifying other, more likely (and nonservice-related) etiology for the claimed disabilities, i.e., exposure to noise following service.  The Veteran has not submitted any medical opinion in support of his claims.  His assertions that his hearing loss and tinnitus are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a bilateral hearing loss and tinnitus fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

As SNHL and tinnitus are  not shown to have been manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.

The Board has also considered whether service connection for hearing loss and tinnitus based on continuity of symptomatology is warranted, but continuity of symptomatology is not demonstrated by the evidence in the record.  The Veteran did not report a hearing loss on July 1963 separation examination, and did not seek treatment for hearing loss or tinnitus until many years after service (on examination he acknowledged that he had no audiological or ENT consults between 1998 and 2014).  His accounts relating when his tinnitus and hearing loss had their onset have varied/been inconsistent, and therefore may not all be accepted at face value.  Of the accounts the Board finds most probative the earliest in the record, on October 2010 VA examination, when he  reported that his hearing loss began about 2006, and he reported that tinnitus had its onset about 1973.  

On October 2014 VA examination, 2006 was noted as when the onset of the Veteran's hearing loss occurred, but he revised his report of when he first noted tinnitus, indicating that it began during service in 1962.  And at the hearing before the undersigned in January 2017, he testified that his hearing loss and tinnitus have been present since service.  He has provided no explanation for the revisions in his accounts, and no explanation is apparent (other than the revisions may be compensation-driven).  It is again noteworthy that the Veteran is not competent to establish continuity of a SNHL disability by his own recollection, as hearing loss disability is defined by governing regulation and must be demonstrated by specified testing.  Significantly, there is no documentation of hearing loss disability or complaints of tinnitus during a very lengthy postservice interval (over 40 years), which, of itself, is a factor for consideration weighing against a finding of continuity.  Accordingly, the Board finds that the Veteran's more recent accounts placing onset of hearing loss and tinnitus in service merit less probative value than his earliest account, and that continuity of symptomatology is not shown.  Therefore, the Board finds that service connection for bilateral hearing loss and/or tinnitus on the basis of continuity of symptomatology is not warranted. 

In summary, the evidence of record establishes that a hearing loss disability in either (or both) ear(s) and tinnitus were not manifested in service or in the first postservice year, and that such disabilities are not otherwise shown to be etiologically related to the Veteran's service or his acknowledged exposure to noise trauma therein.  The preponderance of the evidence is against these claims.  Accordingly, the appeals in these matters must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


